Citation Nr: 1717747	
Decision Date: 05/22/17    Archive Date: 06/05/17

DOCKET NO.  13-03 527A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for sleep apnea.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Z. Sahraie, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Army from May 2002 to July 2002 and from February 2007 to October 2007, and in the Army National Guard from March 2001 to May 2002, and from July 2002 to February 2007, and from October 2007 to September 2010.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from December 2011 and April 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Veteran testified before a Veteran's Law Judge via videoconference in June 2015.  A transcript of that hearing is of record.

This claim was previously remanded by the Board in September 2015 and June 2016 for additional development.  It has been returned to the Board for appellate review.

As discussed below, the RO granted the Veteran's claim for service connection for PTSD in a September 2016 rating decision.  That rating decision constitutes a full grant of the benefits sought on appeal; therefore, the appeal with respect to PTSD must be dismissed as moot.

This appeal was processed using the Virtual VA paperless claims processing system and the VBMS.  Accordingly, any future consideration of this case should take into consideration the existence of these records.  


FINDINGS OF FACT

1. A September 2016 rating decision granted service connection for PTSD.

2. The Veteran's sleep apnea is related to his active service.


CONCLUSIONS OF LAW

1. There is no question of law or fact involving the claim of entitlement to service connection for a psychiatric disorder, to include PTSD; therefore, the appeal must be dismissed as moot.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. § 20.101 (2016).  

2. The criteria for service connection for sleep apnea are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Dismissal

Under 38 U.S.C.A. § 7104; 38 C.F.R. § 20.101, the Board has jurisdiction in all matters where there is a question of law or fact necessary for a decision by the Secretary of Veterans Affairs under a law that affects the provision of benefits by the Secretary to veterans or their dependents or survivors.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.

A September 2016 rating decision granted the relief sought, i.e., entitlement to service connection for PTSD.  As such, the Veteran's appeal for entitlement to service connection for PTSD is moot, as the benefit sought on appeal has already been granted.  See Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991).  Because there remains no case or controversy concerning whether the Veteran is entitled to the benefit sought, as it has been granted, the appeal with respect to this issue is dismissed.  38 U.S.C.A. § 7105(d)(5) (West 2014).   




Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist a claimant in the development of a claim. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§3.102, 3.156(a), 3.159, 3.326(a)(2016).  In light of the fully favorable outcome below, no prejudice to the Veteran could result from the grant of service connection for sleep apnea. See Bernard v. Brown, 4 Vet. App. 384 (1993).  As such, further discussion here of compliance with the VCAA is not necessary.  

Entitlement to Service Connection for Sleep Apnea

The Veteran seeks service connection for his sleep apnea, contending that the disability had its onset in service, when he experienced symptoms including difficulty sleeping and fatigue on waking.  For the reasons discussed below, the Board finds that service connection for sleep apnea is warranted.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §3.303.  To establish a right to compensation for a present disability, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

That the Veteran has a current diagnosis of sleep apnea is not in dispute.  See April 2011 VA treatment records establishing severe sleep apnea; March 2017 Appeals Resource Center Medical Opinion).  Thus, the current disability requirement is met.

The Veteran asserts that his sleep apnea began in service and has continued since that time.  Although his service treatment records do not reflect a diagnosis of or specific treatment for sleep apnea, a June 2008 post-deployment health re-assessment notes complaints of sleep difficulties and fatigue attributed to poor sleep.  Moreover, an April 2013 lay statement from the Veteran's wife confirms he experienced sleep problems in service, noting he was "constantly saying he [was] tired even after sleeping over 8 hours."  

Nevertheless, the record contains several negative nexus opinions.  The first, furnished by a VA examiner in July 2016, indicates "[t]here is no...evidence of a sleep disturbance in service and no medical evidence of a nexus between the claimed in-service condition and the current disability," opining that it is therefore "less likely than not that the Veteran's sleep apnea incurred or was caused during service."  This opinion fails because it is simply factually inaccurate; the June 2008 assessment confirms the presence of in-service sleep disturbance.

A second opinion, furnished in March 2017 by a physician at an Appeals Resource Center, lists two principal bases for its ultimate conclusion that the Veteran's sleep apnea is less likely than not related to his service.  First, the examiner states that the Veteran's in-service sleep-related complaints were not contemporaneously supported by "somnolenically-based, clinical evidence to support the etiology and pathophysiologic change in the mechanism for sleep associated with the autonomic nervous system."  In essence, this opinion is stating that because no sleep study was performed, and consequently no diagnosis furnished (or possible), the condition likely did not exist.  The Board rejects this reasoning.  The evidence merely demonstrates that the testing required to diagnose sleep apnea was not conducted.  This lack of evidence does not suggest the absence of impairment; on the contrary, it explains the absence of an in-service diagnosis, as a sleep study is generally a prerequisite to a sleep apnea diagnosis, a fact the examiner herself points out.

Second, the examiner notes the Veteran's weight of 197 lbs. in February 2001, and his weight of 250.6 lbs. in July 2016, representing a weight gain of 53.6 lbs., citing his weight gain as the more likely cause of his sleep apnea.  Unfortunately, the data points the examiner selects distort the picture.  The Board notes that the Veteran's weight was recorded at 220 lbs. in August 2008, and at 239 lbs. in April 2011, representing a mere 19 pound weight gain.  This figure more closely represents the difference in the Veteran's weight between separation and diagnosis, and tends to invalidate the examiner's reasoning that the Veteran's post-service weight gain is the most likely cause of his sleep apnea.  

For these reasons, the Board gives little weight to the July 2016 and March 2017 VA opinions.  The record showing no plausible intervening causes for the onset of sleep apnea so soon after separation, what remains are the competent and credible lay statements of the Veteran and his wife confirming that the same sleep apnea-related symptoms by which he is now beset were present during service.  As such, the Board finds that entitlement to service connection for sleep apnea is warranted.

Resolving all doubt in the Veteran's favor, service connection for sleep apnea is granted.  See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

The appeal seeking entitlement to service connection for PTSD is dismissed.

Service connection for sleep apnea is granted.





____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


